Citation Nr: 1729142	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder including sleep apnea.

3.  Entitlement to service connection for nosebleeds


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981, from May 1983 to July 1983, from June 1985 to April 1988, from April 2003 to September 2004, from August 2005, to August 2008, and from November 2010 to August 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky made in December 2010 and May 2012. 

These matters were previously before the Board, and, in January 2015, these matters were remanded for further development.  Further development in substantial compliance with the Board's previous remand instructions has been completed. 

The issue of entitlement to service connection for nosebleeds is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of hypertension.

2.  The Veteran does not have a diagnosis of a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for a sleep disorder to include sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously remanded in order to provide the Veteran additional notifications, associate additional treatment records with the claims file, and provide the Veteran with additional VA examinations.  This additional development was completed in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for a number of claimed disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like hypertension, that become manifest to a compensable degree.  Service connection may also be granted on a secondary basis for diseases or disabilities that are proximately due to or aggravated by a previously service-connected disability.  38 C.F.R. § 3.310.

Hypertension

At issue is whether the Veteran is entitled to service connection for hypertension.  The weight of the evidence indicates that the Veteran has not manifested a diagnosis of hypertension during the pendency of the appeal (from September 2010 to present).

Under the pertinent regulations, in order to be entitled to service connection for hypertension the Veteran must manifest diastolic blood pressure of 90mm or more or systolic blood pressure of 160mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The record contains multiple statements by the Veteran claiming that he had high blood pressure with occasional nosebleeds.

The Veteran's treatment records include the following blood pressure measurements (in bold if systolic pressure greater than 160mm or diastolic greater than 90mm): 128/90 in February 2006; 122/86 in February 2007; 137/86 and 140/84 in July 2007; 133/89 in April 2009; 136/85; 122/72; 142/85; and 144/96 in June 2009; 120/70 in October 2009; 142/90 in December 2009; 126/90 and 130/90 in March 2010; 157/86 in May 2010; 121/81 in June 2010; 118/88 in January 2012; 128/88 in November 2013; 144/88 and 146/92 in December 2014; 128/86 and 138/89 in March 2015.

A May 2009 electrocardiogram (EKG) revealed findings of borderline abnormal changes, possibly due to myocardial ischemia.  

A June 2009 reserve health readiness program letter noted that the Veteran was being referred to a medical provider outside the military system for a follow-up concerning his EKG.

The Veteran underwent a VA examination in May 2015.  The examiner opined that the Veteran does not meet the diagnostic criteria for hypertension.  The examiner noted that the Veteran manifested an elevated blood pressure of 142/90 in December 2009, but the examiner clarified that this elevated blood pressure measurement does not constitute a diagnosis of hypertension.  

The weight of the evidence indicates that the Veteran has not manifested a diagnosis of hypertension during the pendency of the appeal.  The Veteran was provided a VA examination in May 2015.  The examiner opined that the Veteran does not have hypertension.  The Board affords this opinion persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As such without a current diagnosis or a diagnosis during the pendency of the appeal, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

The Board notes that the Veteran manifested three elevated blood pressure measurements from December 2009 to March 2010: 142/90, 126/90, and 130/90; and, therefore, met the diagnostic criteria outlined by the May 2015 VA examiner.  Nevertheless, this occurred prior to receipt of the Veteran's claim for service connection and, therefore, prior to the pendency of the appeal.  Moreover, the Veteran's elevated high blood pressure clearly resolved prior to the receipt of the Veteran's claim in September 2010 as evidenced by blood pressure readings in 157/86 in May 2010 and 121/81 in June 2010 that did not meet the diagnostic criteria for hypertension (diastolic blood pressure in excess of 90mm or systolic blood pressure in excess 160mm).

Here, the weight of the probative evidence of record simply fails to demonstrate a current diagnosis of hypertension or diagnosis of hypertension during the pendency of the appeal.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for hypertension is denied.

Sleep Disorder

At issue is whether the Veteran is entitled to service connection for a sleep disorder including sleep apnea.  The weight of the evidence indicates that the Veteran has not manifested a sleep disorder.

The Veteran sought treatment at a sleep disorder center in February 2011.  The Veteran indicated that he wakes up tired, exhausted, and unrefreshed; has excessive daytime sleepiness; feels better after naps; watches television in bed; talk on the phone in bed; drinks excessive caffeine, and the Veteran denied apneic episodes witnesses by family, loud snoring, snorting, or gasping during sleep.  The Veteran reported that he slept only four hours as a result of his job requirements.  The provider diagnosed the Veteran with insufficient sleep syndrome, severe sleep deprivation, tiredness, fatigue, and poor sleep hygiene.

The Veteran underwent a VA examination in June 2011.  The Veteran reported that he began to experience drowsiness in November 2010, and that he had undergone a sleep study in February 2011; because his girlfriend had told him that he had begun to quit breathing during his sleep.  No treatment was offered or recommended after the sleep apnea study.  The Veteran also indicated that his sleep patterns had been negatively impacted as a result of performing night time missions during his periods of service.  The examiner was not able to confirm a diagnosis of sleep apnea.

The Veteran was provided a medical opinion in September 2011.  The examiner opined that the Veteran did not have sleep apnea.  The examiner indicated that records from a sleep disorder center were reviewed, but that a sleep study was not contained within the records.  After the examiner contacted the sleep disorder center, the examiner discovered that a sleep study was not performed, because the symptoms of sleep apnea - apneic episodes witnessed by family, loud snoring, snorting and gasping during sleep, sore throat, or dry mouth in the morning - were not present.  The examiner also discovered that the sleep disorder's assessment was insufficient sleep syndrome and severe sleep deprivation due to lack of sleep caused by poor sleep hygiene: watching television in bed, talking on the phone in bed, and lack of sleep due to his schedule.

In a January 2012 VA Form 9, the Veteran reported that he was diagnosed with sleep apnea.

The Veteran underwent a sleep study in April 2015 which indicated that the Veteran did not have obstructive sleep apnea.

The Veteran underwent another VA examination in April 2015.  The Veteran reported that in 2010 he fell asleep while driving and was sent to a sleep clinic, and that he woke up with headaches, snored, and never slept a whole night.  The Veteran indicated that he gets maybe five hours of sleep a night, and that he routinely will pull off the road when driving long distance due to sleepiness.  The examiner indicated that the Veteran manifested persistent daytime hypersomnolence.  The examiner indicated that pertinent medical literature indicates that insufficient sleep syndrome occurs when an individual regularly fails to get enough sleep at night resulting sleep deprivation that prevents feeling alert and well rested during the day, and that the condition is voluntary; and that there is no medical reason for an inability to sleep an no abnormal mental findings.  The examiner further opined that insufficient sleep syndrome is only a chronic medical condition in the since that any negative voluntary behavior that people repeatedly engage in could be considered a chronic medical condition.  To drive this point home the examiner, in a tongue-in-cheek manner, noted that similar conditions would be insufficient exercise syndrome or insufficient veggie syndrome.  The Board interprets this to mean that the examiner is opining that insufficient sleep syndrome is not a disease or disability, because insufficient sleep is a voluntary behavior like lack of exercise or a poor diet.  The examiner concluded that the Veteran does not have a diagnosis of a sleep disorder.

The weight of the evidence indicates that the Veteran has not manifested a sleep disorder to include sleep apnea.  The Veteran was provided two VA examinations as well as a VA medical opinion; none of which resulted in a diagnosis of sleep apnea.  The Veteran sought treatment at a sleep center in February 2011; which did not find it necessary to provide the Veteran a sleep study due to absence of symptoms associated with sleep apnea.  Finally, the Veteran underwent a sleep study in April 2015; which indicated that the Veteran did not manifest sleep apnea.  The Board notes that medical records indicate that the Veteran was diagnosed with insufficient sleep syndrome.  Nevertheless, an April 2015 VA medical opinion indicates that insufficient sleep syndrome is not a disease or a disability; but voluntary behavior similar to other bad habits associated with negative health outcomes including lack of exercise and poor diet.  The Board affords this opinion persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.  Finally, the Veteran has not been diagnosed with any other sleep disorder.

Here, the weight of the probative evidence of record simply fails to demonstrate a current diagnosis of a sleep disorder including sleep apnea or diagnosis of a sleep disorder including sleep apnea during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich.  As such without a current diagnosis or a diagnosis during the pendency of the appeal, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a sleep disorder to include sleep apnea is denied.


ORDER

Service connection for hypertension is denied.

Service connection for a sleep disorder to include sleep apnea is denied.


REMAND

The Veteran contends that he is entitled to service connection for hypertension with nosebleeds.  As discussed the above, the Board finds that the Veteran has not manifested hypertension during the pendency of the appeal.  Nevertheless, the Veteran has provided reports that he experienced nosebleeds during the pendency of the appeal.  The Veteran is competent to report his symptoms; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); but - as he is not competent to diagnose medical conditions - the Board must consider whether a separate claim for service connection is contained within the scope of his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that a separate claim for service connection for nosebleeds is contained within the scope of the claim, and that VA's duty to assist has been triggered.  As such, the matter must be remanded in order to provide a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Does the Veteran have a current disability or did the Veteran manifest a disability during the pendency of the appeal (from September 2010 to present) characterized by nosebleeds?  Why or why not?

1b.  If so, does a medical nexus exist between such a disability and an in-service incurrence?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


